Citation Nr: 1235475	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  04-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease and degenerative joint disease, to include as secondary to the service-connected lumbosacral strain with degenerative disc disease L4-L5, L5-S1 with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 1980 with additional periods of active duty for training in the Florida National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Board remanded this claim for additional development, which included providing the Veteran with a VA examination and having the examiner address the likelihood cervical spine disease was incurred in service or due to or aggravated by the service-connected lumbar spine disability.  That examination was completed in October 2008.  In July 2010, the Board denied the claim for service connection for cervical disc disease on a direct basis and as being secondary to the service-connected lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In July 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board decision and remand it for further development.  The Court granted the motion that same month.  In December 2011, the Board remanded the claim for additional development and adjudicative action consistent with the joint motion.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the joint motion, the parties determined that the October 2008 examiner did not provide sufficient rationale for his conclusions in the examination report, and found that the basis of his conclusion that any opinion would be speculation was not apparent based on a review of the record.  Thus, the parties determined that the July 2010 Board decision should be vacated to allow VA to provide the Veteran with "an adequate medical examination in which the examiner provides sufficient rationale for his or her conclusions."  See Joint Motion on page 3 (citing to Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)).  

In December 2011, the Board remanded the claim for another examination and medical opinion.  That examination was conducted in May 2012.  The Board finds that the claim must be remanded again to request that the May 2012 VA examiner to clarify her opinion regarding whether the service-connected low back disability had caused or aggravated the cervical spine disability.

In the December 2011 remand, the Board requested that the AMC obtain the treatment records from February 2010.  The record reflects that it obtained the treatment records and uploaded them to Virtual VA.  The most recent VA treatment records are from March 2012, and thus the Board will request that the VA treatment records since that time be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records from March 2012.  

2.  Thereafter, the AMC should refer the Veteran's claims file to the VA examiner who provided the May 2012 examination (Dr. VPK) for review of the examination report and clarification of one of her medical opinions.  While the Board laid out a factual background in the December 2011 remand, it will repeat it again to assist the examiner in refreshing the facts.  The examiner is informed of the following facts:

* Service personnel records show that the Veteran was on ACDUTRA on February 8, 1986.  On that day, the Veteran was assigned to operate a heavy forklift truck on rough terrain throughout the day and was required to manually adjust the lifting forks.  The Veteran noted that he had an unusual feeling in his lower back while performing his duty.  The next day, he was treated at a community hospital for urinary bleeding that resolved promptly with medication.  The Veteran complained of pain in his lower back.  See July 1986 Line of Duty determination, which is in Volume 1 of the claims file and tabbed on the left in white with the applicable month and year.

* In March 1986, the Veteran was admitted to a naval hospital with symptoms of persistent lower back pain.  On physical examination, the physician noted that it was negative, except for the back, which revealed tenderness in the lumbar midline with paravertebral spasms.  X-rays were negative, and there were no neurologic deficits.  See hospitalization summary report, which is in Volume 1 of the claims file and tabbed on the left in green with the applicable month and year.

* On March 20, 1986, the Veteran complained of neck pain on the right side.  On March 23, 1986, there was a notation of neck discomfort.  The Veteran's low back pain did not improve after 11 days, and he was air-evacuated to an Army hospital for further treatment.  See inpatient treatment records, which are in Volume 2 of the claims file and tabbed on the left in green with the applicable month, day, and year.

* The Veteran was transferred to another hospital in Fort Gordon, Georgia, on March 30, 1986.  The examiner noted that the Veteran had a history of an injury to the lower back on 8 February 1986.  The hospitalization summary report shows that physical examination revealed that the Veteran's neck was supple with full range of motion.  Sensory examination revealed no deficit in any dermatome.  See report, which is in both Volumes 1 and 2 of the claims file and tabbed on the left in green with the applicable month and year.

* In June 1986, the attending Navy physician noted that the Veteran had shown no improvement after three months of inpatient treatment and physical therapy.  The Veteran was discharged with no additional diagnoses or treatment plan.  There were no notations of cervical spine symptoms.  See record, which is in Volume 1 of the claims file and tabbed on the left in green with the applicable month and year.

* In a July 1986 line of duty determination, the Army found no injury in the line of duty.  The Veteran appealed and provided a statement in December 1986 that further described the circumstances and symptoms that he experienced since the day of his February 1986 injury.  He did not mention any symptoms related to his neck.  See statement, which is in Volume 1 of the claims file and tabbed on the left in orange with the applicable month and year.

* In correspondence in August 1986, a chiropractor stated that he sporadically treated the Veteran for low back pain starting nine days after the active duty forklift work, and that he diagnosed bulging disc syndrome of the lower spine.  He did not note any cervical spine symptoms or diagnose a cervical spine disorder.  He attached his treatment records to the letter, which do not show complaints by the Veteran of neck pain.  See letter, which is in Volume 2 of the claims file and tabbed on the left in green with the applicable month and year (the treatment records are behind the letter, which go back to February 1986).

* In February 1987, a psychiatric examiner noted the Veteran's reports of occasional severe pains in his neck that prevented rotating his head.  See report, which is in both Volumes 1 and 2 of the claims file and tabbed on the left in green with the applicable month and year.

* In February 1987, the Army found that the Veteran had injured his lower back in the line of duty.  See line of duty determination in Volume 1 of the claims file and tabbed on the left in white with the applicable month and year.

* In March 1987, the Veteran submitted VA Form 21-4176, Report of Accidental Injury.  He was asked to provide a description of the injury.  The Veteran described the injury as involving his "lower back area."  It was silent as to a neck or cervical spine injury.  See form at Item # 8, which is in Volume 1 of the claims file and tabbed on the left in orange with the applicable month and year.

* In May 1988, a private orthopedic physician noted the Veteran's reports of continued back and neck pain.  The Veteran reported pain "at the neck, base of skull" and headache pain.  The examiner concluded that there was no pathology to support the symptoms.  See report, which is in both Volumes 1 and 2 of the claims file and tabbed on the left in green with the applicable month and year.

* A September 1992 medical record shows that the Veteran reported he had bad nerves as a result of chronic low back pain, secondary to an injury to the lower back in 1986.  The examiner stated that the musculoskeletal system revealed the patient "having some degenerative disc problems in the cervical and lumbar spine, the patient reporting an injury to the lower spine in 1986 with chronic low back pain usually radiating down the left leg."  The Veteran also complained of "sporadic left arm" numbness.  The examiner stated that examination of the neck was supple, and that the Veteran complained of "some discomfort at the base of the neck posteriorly, although rotation, flexion, did not appear compromised."  See report, which is in Volume 2 of the claims file and tabbed on the left in green with the applicable month and year (the report is 5 pages).

* A June 1996 examination report shows that the examiner reported the Veteran had a medical history, which was positive for degenerative disc disease causing chronic pain in his cervical spine and lumbar spine.  When addressing the neck, the examiner wrote, "Patient denies any chronic pain, swelling or stiffness."  Examination of the neck revealed good range of motion.  See report, which is in Volume 1 of the claims file and tabbed on the left in green with the applicable month and year.

* In October 1996, a VA examiner noted the Veteran's reports of continued chronic back and neck pain.  X-rays showed intervertebral narrowing at C3-4 and some loss of lordotic curvature suggesting muscle spasms.  The examiner diagnosed osteoarthritis of the cervical spine.  See medical records, which are in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year (the treatment record and x-ray report are right next to each other).

* In June 1997, the Veteran underwent an x-ray and a magnetic resonance imaging (MRI) scan of the cervical spine.  The MRI revealed disc narrowing at C3-4 and some herniation but no nerve compression or stenosis.  See medical records, which are in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year (the reports are in close proximity to each other).

* In March 1999, the Veteran was reported to complain of pain in the neck and headaches.  The Veteran indicated that the headaches were relieved by "popping" his neck.  See medical record, which is in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year.

* In September 1999, the Veteran was diagnosed with cervical disc disease.  See medical record, which is in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year.

* In October 1999, the Veteran underwent occupational therapy for neck pain.  See medical record, which is in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year.

* In June 2000, a VA neurologist noted that the Veteran reported a sudden onset of numbness in the left arm and continued neck pain.  See medical record, which is in Volume 2 of the claims file and tabbed on the left in yellow with the applicable month and year.

* A September 2000 VA examination report shows the examiner noted that the Veteran was receiving steroid injections of his lumbar spine and was prescribed a cervical collar.  The remainder of the examination was related to the lumbar spine.  See medical record, which is in Volume 2 of the claims file and tabbed on the left in yellow with the applicable month and year.

* In a July 2001 letter, a private chiropractor noted that he had been treating the Veteran for five months for chronic neck pain, radiating to the arms.  He referred to VA MRI studies that showed positive indications of spondolytic changes at C3-4 and disc herniation in the lumbar spine.  The chiropractor stated that when two separate regions of the spine are injured, either one can exacerbate the other by compensatory changes.  See medical record, which is in Volume 2 of the claims file and tabbed on the left in green with the applicable month and year.

* A November 2002 VA examination report shows the Veteran reported continued neck pain with headaches and radiating pain.  The examiner also noted the results of magnetic resonance images obtained the previous June that showed a bulging disc at C3-4 and C4-5.  The examiner diagnosed cervical disc disease and muscle strain.  See report, which is in Volume 2 of the claims file and tabbed on the left in yellow with the applicable month and year.

* In July 2004, a VA examiner noted a review of the claims file and the Veteran's reports that he had undergone cervical traction at military facilities.  The examiner noted that he could not find military medical reports that showed cervical symptoms or traction.  However, he noted that the Veteran had received VA outpatient medication, a soft collar or brace, and transcutaneous electric stimulation treatment for neck pain since 2002.  After referring to the MRI images obtained in 2000, the examiner diagnosed cervical disc disease but did not provide an opinion on the etiology of the disorder, citing only the Veteran's statements of symptoms and treatment in 1986.  See report, which is in Volume 3 of the claims file and tabbed on the left in yellow with the applicable month and year.

* At a July 2008 Board hearing, the Veteran testified that he had experienced neck pain since his active duty for training in 1986.  See transcript, which is in Volume 3 of the claims file and tabbed on the left in white with the applicable month and year.

* In October 2008, the Veteran was afforded a VA C&P examination of the spine.  The Veteran reported that he injured his neck while on a two week National Guard training in 1986.  After a complete review and recitation of pertinent treatment records, and physical examination of the Veteran, the examiner diagnosed the Veteran with cervical disc disease and cervical degenerative joint disease.  The examiner rendered the opinion that the Veteran's cervical spine disorder was less likely as not caused by the operation of the forklift in service in February 1986.  The examiner provided the rationale that no cervical spine disorder was identified in 1986 and that the Veteran's discharge summary dated in March 1986 did not mention any neck condition.  The examiner further opined that no opinion could be rendered associating the Veteran's cervical spine disorder with the Veteran's service-connected lumbar spine disorder because "such knowledge is not available in the medical literature."  In addition, the examiner noted that no opinion regarding whether the Veteran's cervical spine disorder is aggravated by the Veteran's lumbar spine disorder could be provided without speculation.  See report, which is in Volume 3 of the claims file and tabbed on the left in yellow with the applicable month and year.

* The Board requested a new examination with medical opinions because it had been determined that the medical opinions provided in October 2008 did not adequately address the rationale for the opinion.

* In May 2012, you examined the Veteran and provided medical opinions on the following two questions: (1) Whether it was at least as likely as not (50/50 probability or higher) that the Veteran developed a cervical spine disability from the February 1986 injury? and (2) Whether it was at least as likely as not (50/50 probability or higher) that the Veteran's cervical spine disability is due to/caused by or aggravated by the service-connected lumbosacral strain with degenerative disc disease L4-L5, L5-S1 with radiculopathy?  

* In the May 2012 VA examination report, as to question (2) above, you found that it was less likely as not that the claimed cervical spine disability was caused by or aggravated by the service-connected low back disability.  In explaining your answer, you wrote, "There is no available medical literature to support cause, effect relationship and aggravation [o]f any between the claim[ed] current neck and thoracic spine condition and the Veteran's service connected [lumbosacral] strain with DDD, L4-5, L5-S1 with limited [range of motion]."  Thus a nexus[] can't be made."  See report, which is in Volume 3 of the claims file and tabbed on the left in yellow with the applicable month and year.

The Board is seeking to have you clarify your answer to question (2).  Specifically, the Board asks that you provide an explanation as to why in this particular case this Veteran's service-connected lumbosacral strain with degenerative disc disease L4-L5, L5-S1 with radiculopathy did not cause or aggravate the degenerative disc disease and degenerative joint disease of the cervical spine.  Please support your answer with the medical evidence demonstrated in this Veteran's case.  You are not bound by the opinion you provided in the May 2012 examination report.  If you find that your opinion has changed, please support your answer with the medical evidence in this case.  If it is determined that another examination is warranted in order to respond to the above questions, one should be scheduled.  

3.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to service connection for cervical disc disease, to include as secondary to the service-connected lumbosacral strain with degenerative disc disease L4-L5, L5-S1 with radiculopathy.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

